Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claims 1-4 and 6 recites a controller which is according to the original specification [0059] – [0068] it is an element 514. Therein the controller is recited as a computing device which may include processors 702, one or more computer-readable RAMS 704, one or more computer readable ROMs 706, computer readable storage media 708, device drivers 712, read/write drive or interface 714, see also [0060] where the controller can be a computer according to [0066].

Response to Amendment
	The examiner has reviewed the claim amendment filed 8/19/2021 and will recite a few suggestions.
It is noted that the wafer has been positively recited in the claims. However, it is also noted that the claims are held to an apparatus, but the claims should be held to “a system” rather than “an apparatus” so that the limitations which are presently interpreted as a matter of an intended use are granted more structural weight. 
It is noted that the claims especially independent claims 1, 8, and 15 recite a “fresh solution”, but the structure containing the “fresh solution” such as storage tank 506 has not yet been claimed. As written “the fresh solution” and its specified concentration is interpreted as a matter of an intended. 
It is also noted that the term “used etching solution” is recited in the independent claims 1, 8, and 15 before it is clarified that “the used etch solution” is created from the etching process is provided in the solution bath. Notice etching is not recited when the solution bath is first introduced yet “used etch solution” is recited. Rearranging the claims would help clarify the language of the various solutions.
Controller 514 is recited in [0060] of the original specification, illustrated in Fig. 7, and recited in claim 1 that the controller as recited is not required to perform the steps but need only be “capable of” performing the steps. If the steps are to be considered and more patentable weight it is suggested that the controller be recited as “configured to” perform the steps.
It is noted that “the seasoned etch solution” is a mixture of “the fresh solution” and used etching solution where a sensor such a UV visible spectroscopy is used to calculate the molar ratio of NOx to HNO3 see [0043]. It appears that the sensor is an important structure used to determine the molar ratio of the used etch solution, specifically the amount of NOx, but is not recited in the claims. It is unclear if the monitor/sensor as recited in claims 6, 13, 14, 19, and 20 is referenced here. Nevertheless, it appears that the sensor/monitor is critical and should be recited in the independent claims.

Claim Rejections - 35 USC § 103

Claims 1-4, 6, 8-11, and 15-20 are rejected under 35 U.S.C. 102(b) as anticipated by Ganster et al (US 2013/0260569) in view of Huang (US 8,716,145) and Ito (US 4,239,559).

The examiner’s interpretation of Fig. 1 of Ganster et al is provided below

    PNG
    media_image1.png
    410
    545
    media_image1.png
    Greyscale

See the examiner’s interpretation of the prior art of Ganster et al above via the depiction of Fig.1 above. Note Ganster teaches an apparatus for liquid treatment of wafer-shaped articles.

Regarding claims 1, 2,  15, and 16: The prior art of Ganster et al teaches a chemical cabinet 20 with first input (line 58) second input (line with valve 12), and an output (line with valve 24). The solution bath (process unit 50) is provided with a recirculation port (sourcing line 52) where one wafer is suspended in a position above the solution bath see [0028]. At least a portion of the wafers is processed by the process fluid. The prior art of Ganster et al does not  specifically teach the seasoned solution as claimed however, the limitations regarding the specific seasoned solution are interpreted as a matter of intended use as the solution bath can process wafers using a plethora of processing fluids to include that which is claimed. Note 
See in [0004] the wafers can be processed in a variety of ways, i.e. etch, clean, polish, and material deposit. The limitation that the wafers are thinned is interpreted as a matter of intended use as the apparatus of Ganster is capable of thinning wafers. Regarding claim 4: 

The teachings of Ganster teaches a recirculation line 58 and a chemical cabinet (tank 20).

The prior art of Ganster et al does not specifically teach the fresh etchant source of the seasoned solution as claimed. 
The prior art of Huang teaches an etching solution that is a mix of HNA (hydrofluoric acid, nitric acid, and acetic acid) see col. 1 lines 37-44. See col. 1 lines 23-26 where the HNA is concentration is recited as 1 part HF, 3 parts of nitric acid in 5 parts in water, 8 parts of acetic acid. Note that the density of HF is 1.15, HNO3 is 1.51, and 1.05 acetic acid and is used to convert the volume ratio to a weight ratio.
The motivation to provide the etchant of Ganster et al in the solution bath of Ganster et al is that the etchant etches polysilicon. According to Huang nitric acid is used as an oxidizer agent, HF is used a reducing agent. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ganster et al with the etchant of Huang. See also the teachings of Huang in col. 2 lines 1-15, col. 3 lines 10-col. 5 line 17.  These suggested concentrations are optimal for processing the wafer to the desired product result. Thus, it would have been obvious for one of ordinary skill in the art at the time 
The combined teachings of Ganster et al and Huang fails to teach the wafer is heavily boron doped with a level of equal to or greater than at least 1 x 1019 atoms/cm3.
The prior art of Ito recites a method for fabricating a semiconductor device where a wafer doped with boron at a concentration of 5 x 10 20 atoms/cm3 is recited in col. 3 lines 32-38. 
Notice HNA is recited as the etch solution used in step 4 of column 9.
The motivation to modify the prior art of Ganster et al and Huang with the wafer with boron doping level as suggested by Ito is that doping increases the conductivity allowing for better etch selectivity as recited by Huang in col. 1 lines 27-37. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ganster et al with the boron doping as suggested by Huang.

Regarding claim 4: Ganster et al teaches a spraying element (nozzle 30) as illustrated in Fig. 1.

Regarding claims 5 and 18:	A controller 60 is provided in the prior art of Ganster et al see also [0034] and [0041]. Note the molar ratio is controlled by the valves which are controlled by controller 60.





Regarding claim 9: The wafer or workpiece worked upon is not structurally part of the claimed apparatus and thus is interpreted as a matter of an intended use.

Regarding claim10: The prior art of Ganster et al further teaches a drain port 52 that leads to valve 54 or recirculation line 58 via valve 56.

Regarding claim 11: See wafer W is suspended above the bath in that it is not immersed in the solution, but is supported by spin chuck 53 in [0027] and [0028] of Ganster et al.

Regarding claim 17: Line 52 of Ganster is connected to the recirculation line via line 58 thus making it a recirculation port and a drain via the line with valve 54 thus reading upon the drain port see [0033], [0049] and [0050].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganster et al (US 2013/0260569) in view of Huang (US 8,716,145) and Ito (US 4,239,559), as applied to claims 1-4, 6, 8-11, and 15-20 above, and in further view of Yokomizo et al (US 6,780.277) .

The teachings of Ganster et al as modified by Huang et al and Ito were discussed above.

Regarding claim 12: The prior art of Ganster et al as modified by Huang et al and Ito fails to teach a controller to monitor the used etch solution. Yokomizo et al also teaches a CPU 70 in the paragraph that joins columns 4 and 5. The motivation to further modify the apparatus  resulting from the combined teachings of  Ganster et al, Huang, and Ito with the teachings of Yokomizo et al for a controller that monitors the used etch solution. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to enhance the controller of the apparatus resulting from the combined teachings of Ganster et al, Huang, and Ito by using the teachings of the prior art of Yokomizo et al so that the controller is enhanced to better monitor the quality of the process product by monitoring the used etchant.

Regarding claims 13 and 14: The prior art of Ganster et al as modified by Huang et al fails to teach a sensor/monitor for testing /monitoring the used etch solution.
The prior art of Yokomizo et al teaches a concentration detecting means 50  see the paragraph that joins columns 4 and 5. The motivation to further modify the apparatus of Ganster et al with the teachings of  Huang with the teachings of Yokomizo et al to provide a sensor that allows for monitoring the quality of the etching process in-situ the data of which would help to determine if further adjustments should be made controlling the influx/outflux of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Huang et al (US 4,076,557) teaches a method for providing semiconductor devices. This prior art teaches a solution of HNA and boron doped wafer of 1019 atoms per cubic centimeters.
Hwang et al (US 4,681,657) teaches a selective etching for doped Si using a solution of HNA and boron doped wafer of 1019 atoms per cubic centimeters.
Tanaka et al (US 6,251,712) teaches a solution of HNA and boron doped wafer of 1019 atoms per cubic centimeters.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716